DAVISON, Justice.
This action, except brought by a different plaintiff to recover damages for personal injuries, is identical, to cause numbered 37,710 styled United States Fidelity and Guaranty Co. v. Walker, Okl., 329 P.2d 852.
Therefore, the syllabus and opinion in said case no. 37,710 is hereby adopted as the syllabus and opinion herein.
*858Judgment is reversed and garnishee is discharged.
WELCH, C. J., and DAVISON, HALLEY, JOHNSON, WILLIAMS, JACKSON and CARLILE, JJ., concur.
CORN, V. C. J., and BLACKBIRD, J., dissent.